Defendant demonstrated neither extreme hardship to warrant a downward modification of his maintenance obligations (see Sheila C. v Donald C., 5 AD3d 123 [2004]; Domestic Relations Law § 236 [B] [9] [b] [1]), nor a substantial, unanticipated and unreasonable change in his circumstances necessitating a reduction in child support (see Domestic Relations Law § 236 [B] [9] [b] [2] [i]; Matter of Boden v Boden, 42 NY2d 210, 212-213 [1977]). The motion court’s skepticism of defendant’s statements reflect the gaps in his evidence, rather than any bias against him. Furthermore, contrary to defendant’s contention, a hearing on the motion was not required in light of his inability to raise a genuine question of fact (see Young v Young, 223 AD2d 358 [1996]). Concur — Saxe, J.E, Friedman, Acosta, DeGrasse and Richter, JJ.